Exhibit 99.1 Press release WiLAN Subsidiary Reaches Agreement to License and Sell Patents to TSMC OTTAWA, Canada – April 1, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced the Company has entered into a patent license and patent acquisition agreement with Taiwan Semiconductor Manufacturing Company Ltd. (“TSMC”), the world’s top ‘pure play’ foundry.The agreement grants TSMC rights under certain Polaris and other WiLAN patents related to semiconductor process technology for TSMC’s foundry services. In addition to taking a license, both parties also agreed that WiLAN will transfer to TSMC up to 400 patents or applications based on a mutually agreed selection process in a variety of technology areas that will not affect any of WiLAN’s ongoing licensing activities. "We are very pleased with the progress of the Polaris Program, the portfolio we acquired from Infineon last May,” said Jim Skippen, WiLAN President and CEO.“We have seen several companies engaging to discuss a license under this portfolio. Already we have concluded three important licenses to the portfolio since we acquired it and we believe it has the potential to continue to generate significant licensing activity in the future.” The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
